McAdoo, J.
The land which is the subject matter of this suit was community property of L. C. Searcy and his wife Sophronia, the father and mother of the appellees.
It is true, the patent did not issue until after the death of the wife, but it was acquired by reason of the fact that Searcy was a married man, and lived on and improved the property, with his family. When the mother of the appellees died, her community interest in this land accrued to and vested in her children, the appellees. It was not subject to sale and conveyance by their father.
The only question which arises in the case is, are the appellees to be met with proof that they received of the estate of their father, after his death, property for which they must account, before they can recover against those to whom their father sold community property of„their father and mother ? This question is at once answered by a reference to the deed from L. C. Searcy and Caroline Searcy to Teeters, under whom the plaintiffs in' error hold. This deed is a quit-claim conveyance. The only warranty is a special one “against those claiming under them.”
These appellees do not claim under their father and step-mother, but by inheritance from their deceased mother, Sophronia Searcy.
This court has repeatedly held that a quit-claim deed only passes the present interest of the grantor, and that those who hold by such a deed are not and cannot be innocent purchasers, nor those who hold under or through them. (Hamman v. Keigwin, decided at this term, and authorities there cited.)
The judgment of the District Court is affirmed.
Affirmed.